Citation Nr: 0933047	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
claimed as chronic bronchitis. 

2.  Entitlement to service connection for the residuals of a 
lung contusion, other than bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to April 
1946 and from March 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board notes that the claims are now under the jurisdiction of 
the St. Petersburg, Florida RO.

In July 2008, the Board remanded the Veteran's claims to 
afford him a VA examination.  The Veteran was scheduled for 
such an examination in November 2008, which he attended.  As 
is discussed more fully below, with regard to the Veteran's 
chronic bronchitis claim, the Board finds that this 
examination is adequate, as it was based on a review of the 
Veteran's claims file, involved a thorough physical 
examination of the Veteran, and the opinion provided was 
based on the evidence of record.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  
Accordingly, with regard to the Veteran's claim for 
entitlement to service connection for chronic bronchitis, the 
Board finds that its remand directives have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The issue of entitlement to service connection for the 
residuals of a lung contusion, other than bronchitis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Chronic bronchitis did not manifest during service or to 
a compensable degree within one year thereafter, and has not 
been shown to be causally or etiologically related to 
military service.


CONCLUSION OF LAW

Bronchitis was not incurred during active service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the Veteran in October 2002, November 2002 and June 
2003.  The letters addressed all required notice elements and 
were sent prior to the initial unfavorable decision by the 
AOJ.  In this case, the fact that the notice letters did not 
address either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded a VA examination in November 2008.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case adequate, as it is predicated on a full reading 
of the private and VA treatment records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for chronic 
bronchitis.  The Board does observe that the Veteran's 
service treatment records reflect that a chest X-ray taken in 
April 1951 revealed several small circumscribed calcareous 
densities in both lung fields with no evidence of activity.  
A service treatment record dated in January 1952 reveals that 
the Veteran was seen for complaints of a contusion of the 
left chest sustained due to a fall of about 10 feet from the 
top of a camel (floating timbers in the water used to 
separate ships).  X-rays taken in January 1952 were described 
as essentially negative and clinical evaluation of the lungs 
and chest, as shown on the Veteran's December 1952 separation 
examination, were normal.  However, there is no specific 
mention of bronchitis in the Veteran's service treatment 
records.  In fact, pursuant to the Veteran's private 
treatment records, the first diagnosis of bronchitis is not 
until January 2002, approximately 50 years after his 
separation from service.  Therefore, the Board finds that 
chronic bronchitis did not manifest during service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that chronic 
bronchitis manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of chronic bronchitis to the 
Veteran's active service.  In this regard, the Veteran 
underwent a VA examination in November 2008.  At that 
examination, the examiner opined that the Veteran's chronic 
bronchitis was not caused by or a result of his active 
service and/or his chest injury in service.  As rationale for 
this opinion, the examiner explained that based on his review 
of the service treatment records, the Veteran's current 
chronic bronchitis did not manifest while in active service.  
In November 1949, the Veteran was found physically qualified 
for reenlistment.  In April 1950, he was examined by the 
State Department of Health, Division of Tuberculosis, with a 
chest X-ray found to be satisfactory.  On a February 1951 
report of medical history, the Veteran stated that he had 
"shortness of breath and pain in chest when relaxing or body 
is twisted."  However, physical examination was normal.  A 
routine chest X-ray in February 1951 for extended active duty 
"revealed several small calcareous densities in both lung 
fields, no evidence of activity."  There was no evidence of 
treatment for any pulmonary symptoms before or after this X-
ray report.  The chest X-ray report did not signify 
bronchitis, and the above complaint of shortness of breath 
while relaxing was not substantiated.  

In January 1952, the Veteran fell 10 feet on top of a camel.  
He sustained a long contusion on the left side.  He was 
treated with a strap.  A chest fluoroscopy in January 1952 
was "essentially negative."  On his report of medical 
history in December 1952, he was found physically qualified 
and released to inactive duty with negative X-rays.  The 
examiner also stated that contusion of the chest did not lead 
to chronic bronchitis.  

The examiner continued that review of the earliest available 
private treatment records showed no respiratory complaints.  
A routine chest X-ray in June 1989 reported questionable 
focal density in the left base; however, there was no 
indication that the Veteran was symptomatic around that time.  
In addition, a VA examination in 1991 did not reveal any 
pulmonary symptoms.

Although the Veteran may sincerely believe that his chronic 
bronchitis was caused by his active service, the Veteran, as 
a lay person, is not competent to testify as to matters of 
medical causation or diagnosis.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that a lung disorder, claimed as 
chronic bronchitis, did not manifest during service or for 
many years thereafter, and has not been shown to be causally 
or etiologically related to an event, disease, or injury in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claims for service 
connection for chronic bronchitis.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for a lung disorder, 
claimed as chronic bronchitis, is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


ORDER

Entitlement to service connection for a lung disorder, 
claimed as chronic bronchitis, is denied.


REMAND

Reason for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran's claim for the residuals of a lung 
contusion, other than bronchitis, was previously remanded by 
the Board for a VA examination.  The Veteran was afforded 
such an examination in November 2008.  However, the 
examiner's opinion only specifically addressed chronic 
bronchitis, which he noted was not caused by chest 
contusions.  However, the Board notes that a review of the 
record indicates that the Veteran has also been diagnosed 
with right lower lobe pneumonia, COPD, asthma and/or allergic 
rhinitis, possible left lobe pneumonia and exposure to 
asbestos.  As was noted above, the Board must ensure that 
when a Veteran is afforded a VA examination that such an 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  Therefore, because 
the November 2008 VA examination report does not mention a 
number of the Veteran's lung conditions which are possible 
residuals of his in-service lung contusion, an examination, 
based on a review of the record and focusing on the 
relationship, if any, between the Veteran's current lung 
disorders and his period of service is in order prior to 
further appellate consideration of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination for the purpose of obtaining 
an opinion as to whether any current lung 
disorders are causally or etiologically 
related to his active service.  Any and 
all studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  After examining the Veteran 
and the claims folder, to include the 
Veteran's service treatment records, the 
examiner should provide an opinion as to 
whether the Veteran has a current 
diagnosis of any lung disorders, and if 
so, whether it is at least as likely as 
not that the diagnosed condition(s) are 
causally or etiologically related to his 
active service.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions 
provided would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history [,]" 38 C.F.R. 
§ 4.1 (2008), copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


